Citation Nr: 1003934	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-03 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for cluster headaches, 
to include as secondary to posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for alcohol abuse, to 
include as secondary to PTSD.

3.  Entitlement to service connection for drug abuse, to 
include as secondary to PTSD.

4.  Entitlement to service connection for depression, to 
include as secondary to PTSD.

5.  Entitlement to an initial disability rating in excess of 
10 percent for left hip strain.

6.  Entitlement to an initial disability rating in excess of 
10 percent for right hip strain.

7.  Entitlement to an initial disability rating in excess of 
20 percent for status post compound factures, left tibia and 
fibula, with internal fixation, compartment fasciotomies skin 
graft, and clawed toes.

8.  Entitlement to an initial disability rating in excess of 
10 percent for status post fractures, right tibia and fibula, 
with skin graft.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to July 
1986. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland Ohio, and a July 2005 rating decision of the RO & 
Insurance Center in Philadelphia, Pennsylvania.

The Board notes that the Veteran has filed a claim for a 
total rating based on individual unemployability due to 
service-connected disabilities.  It appears that this claim 
is currently being developed by the RO.  It is not a matter 
that is currently before the Board.



REMAND

The Veteran is currently service-connected for PTSD.  The 
Veteran's medical record reflects current diagnoses of 
depressive disorder, cluster headaches, alcohol abuse, and 
drug abuse.  The Veteran was afforded a VA psychiatric 
examination in October 2006, the report of which indicates a 
diagnosis of PTSD.  It also indicates the examiner's opinion 
that the Veteran's alcohol abuse was present prior to 
service, that the Veteran indicated that his substance abuse 
got much worse while in service, but that the Veteran's 
polysubstance abuse could not be directly related to his 
service-connected issues.  The examiner did not, however, 
indicate whether any drug or alcohol abuse had been 
aggravated by the Veteran's PTSD, or whether the Veteran had 
a current cluster headache or depression condition that was 
caused or aggravated by his PTSD.  Therefore, the medical 
evidence is not sufficient to make a decision on the merits 
of the Veteran's service connection claims, and they must be 
remanded for an addendum opinion.

With respect to the increased rating claims on appeal, the 
Veteran was afforded a VA examination in May 2006 to 
determine the level of severity of his service-connected 
conditions.  However, the Veteran's representative, in a 
December 2009 Appellant's Brief, asserted that the May 2006 
VA examiner, in measuring the Veteran's range of motion for 
rating purposes, did not use a goniometer in accordance with 
38 C.F.R. § 4.46.  The Veteran's representative also argued 
that the May 2006 VA examination report does not reflect the 
Veteran's current disability levels.  While the May 2006 VA 
examination report includes range of motion measurements, 
there is no indication that a goniometer was used to 
determine such measurements.  Also, where a veteran asserts 
that a disability has worsened since his last VA examination, 
and the last examination is too remote to constitute a 
contemporaneous examination, a new examination is required.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); and also 
VAOPGCPREC 11-95 (1995).  Thus a new VA examination is 
required to determine the current disability levels for the 
disabilities for which higher ratings are sought.


Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's claimed disabilities.

2.	Then, the claims folder should be 
returned to the physician who conducted 
the October 2006 VA PTSD examination.  
After reviewing the claims folders, the 
examiner should provide an addendum 
with respect to the claimed 
disabilities of a depressive disorder, 
a headache disorder, alcohol abuse 
disorder, and a drug abuse disorder.  
For each claimed disability, the 
examiner should express an opinion as 
to whether there is a 50 percent or 
better probability that any such 
disorder was caused or chronically 
worsened by the Veteran's service-
connected PTSD.  The rationale for each 
opinion expressed must also be 
provided.  If the October 2006 examiner 
is no longer available, the claims 
folders should be reviewed by another 
physician with sufficient expertise who 
should provide the required opinions 
with supporting rationale.  Another 
examination of the Veteran should only 
be performed if deemed necessary by the 
person providing the opinions.

3.	The Veteran should be afforded an 
examination by an examiner with the 
appropriate expertise to determine the 
current nature and severity of his left 
and right hip strains, and left and 
right tibia and fibula disabilities.  
The claims folders must be made 
available to and reviewed by the 
examiner.  In measuring range of 
motion, the examiner should indicate 
the use of a goniometer.  Also, the 
examiner should provide an opinion 
regarding the effect of the Veteran's 
disabilities on his ability to work.  
The RO or the AMC should ensure that 
all information required for rating 
purposes is provided by the examiner.

4.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

5.	Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)





of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


